Title: To George Washington from Jacob Wray, 24 March 1790
From: Wray, Jacob
To: Washington, George


Virginia Port Hampton 
May it please your ExcellencyMarch 24th 1790 
As I, find myself groing very short in Memory & of coarse my small abillities going in the same line & find publick business if ever so profitable so great a burthen to my mind without I could

controll the business according to Law & Instructions which in my Opinion makes some nice reflections.
 Therefore if you will please to relieve me of a great Burthen altho of so little business to the Nation I, shall rest happy in keeping up till a successor comes to hand which is my real wishes to Resign. I am with all Duty your most Obedt Sert

Jacob Wray Collr
Port Hampton

